REASONS FOR ALLOWANCE
Claims 1-14 are pending. Claim 15 is cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 01/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 9,497,074 and 10,257,030 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see page 5 of the remarks, filed on 01/12/2021, with respect to non- statutory Double Patenting rejection have been fully considered and are persuasive. The rejection of claims 1-14 has been withdrawn.

Allowable Subject Matter
Claims 1-14 are allowed.
Examiner notes that the cited limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone.
The following is an examiner’s statement of reasons for allowance:
As per claims 1-14, the cited prior art, either alone or in combination, fails to teach the claimed features of:
encapsulating a distributed relay control protocol data unit (DRCPDU) in a frame, wherein the DRCPDU includes a protocol data unit (PDU) structure, including: 
a type field indicating that the DRCPDU is for distributed relay control protocol (DRCP), 
a version field indicating a version number of the DRCP, 
an aggregator priority field indicating a priority corresponding to an aggregator of the network device, 
an aggregator field indicating a value corresponding to the aggregator, a
n aggregator key field indicating an aggregator key value of the aggregator, 
a neighbor type/length/value (TLV) indicating a neighbor information field, and 
a terminator TLV indicating an end of the PDU structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796.  The examiner can normally be reached on Mon-Fri 10am to 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K. J./
Examiner, Art Unit 2464

/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464